This cause is before us on appeal from final decree dismissing bill of complaint by order in our opinion on petition for certiorari under Rule 24.
Two questions are posed and argued for our consideration, viz.:
"Question 1. Is Chapter 19231, Laws of Florida, 1939, which Act created the Florida Milk Commission, invalid or unconstitutional because of the fact that in Section 4 of said Act, which relates to the general powers conferred by the Legislature upon the Milk Commission, it is proved in Subsection (a) thereof; That the Commission shall not supervise or regulate any natural marketing area except upon petition of a group of representative producers who petition the Commission to invoke the provisions of this Act?"
"Question 2. "Is an order duly passed by the Milk Commission regulating the price of milk unconstitutional, *Page 347 
void and unenforceable because of the fact that the same is an unlawful delegation of legislative authority, due to the fact that said order is operative in only one area created by the Commission as to the prices fixed in said order, on the theory that the said order has the effect of being a legislative Act, but is in effect a local or special Act, and would, therefore, be violative of Article III, Section 21, of the Constitution of Florida, which provides for the passage of special or local laws enacted by the Legislature?"
These two questions were considered, discussed at length and adjudicated in the opinion and judgment in the case of The Milk Commission, et al., v. Dade County Dairies, Inc., et al., filed December 20, 1940.
On authority of the opinion and judgment, supra, the decree complained of here is reversed and the cause remanded for further proceedings.
So ordered.
Reversed and remanded.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur.